          Case 21-40994                Doc 2       Filed 07/12/21 Entered 07/12/21 10:29:45                             Desc Main
                                                      Document    Page 1 of 4

 Fill in this information to identify the case and this filing:
 Debtor Name         Quantum Valve and Oilfield Solutions, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
             or another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:


                    Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                    Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                    Schedule H: Codebtors (Official Form 206H)

                    A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                    Amended Schedule

                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                    Other document that requires a declaration


             I declare under penalty of perjury that the foregoing is true and correct.




             Executed on 07/12/2021                       X /s/ John Luke Reed
                         MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                              John Luke Reed
                                                              Printed name
                                                              Chief Executive Officer
                                                              Position or relationship to debtor




Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
          Case 21-40994            Doc 2       Filed 07/12/21 Entered 07/12/21 10:29:45                           Desc Main
                                                  Document    Page 2 of 4

 Fill in this information to identify the case:
 Debtor name        Quantum Valve and Oilfield Solutions, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Sustainable Income, LLC                            Goods and/or                                                           $9,589,513.00
    245 Fenimore Street                                Services
    Brooklyn, NY 11225




2   CATERPILLAR                                        Lease                                                                  $4,000,000.00
    PO Box 54942
    New Orleans, LA 70154




3   M.G. Bryan Equipment                               Goods and/or                                                           $1,320,160.00
    Company                                            Services
    1906 S Great Southwest
    Parkway
    Grand Prairie, TX 75051

4   Tri-Chem Industries                                Goods and/or                                                           $1,297,038.06
    2600 N Cresson                                     Services
    Highway
    Cresson, TX 76035



5   Premier Pressure                                   Lease                                                                  $1,000,000.00
    Pumping
    2310 Industrial Blvd
    Kilgore, TX 75662




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
          Case 21-40994           Doc 2      Filed 07/12/21 Entered 07/12/21 10:29:45                          Desc Main
                                                Document    Page 3 of 4

Debtor       Quantum Valve and Oilfield Solutions, LLC                          Case number (if known)
             Name


 Name of creditor and         Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor              professional          unliquidated,   secured, fill in total claim amount and
                              contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
6   Resource Energy                                 Lease                                                                    $981,998.59
    Equipment
    PO Box 54942
    New Orleans, LA 70154



7   Bestway Oilfield, Inc.                          Lawsuit                                                                  $965,482.77
    16030 Market Street
    Channelview, TX 77530




8   Crestmark                                       PPP Loan                                                                 $950,348.00
    5480 Corporate Drive,
    Suite 30
    Troy, MI 48098



9   Stewart & Stevenson                             Lease                                                                    $500,000.00
    P.O. Box 301063
    Dallas, TX 75303




10 Extreme Pressure                                 Goods and/or                                                             $388,535.54
   Control, LLC                                     Services
   3900 S Harmon Ave
   Oklahoma City, OK 73179



11 Solvay USA Inc.                                  Lawsuit                                                                  $351,254.50
   504 Carnegie Center
   Princeton, NJ 08540




12 Advanced Chemical                                Goods and/or                                                             $350,240.25
   Logistics Ltd                                    Services
   PO Box 185010
   Fort Worth, TX 76181



13 Chemplex Solvay Group                            Goods and/or                                                             $348,814.50
   P.O. Box 733133                                  Services
   Dallas, TX 75373




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
          Case 21-40994            Doc 2      Filed 07/12/21 Entered 07/12/21 10:29:45                          Desc Main
                                                 Document    Page 4 of 4

Debtor       Quantum Valve and Oilfield Solutions, LLC                           Case number (if known)
             Name


 Name of creditor and          Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor              professional          unliquidated,   secured, fill in total claim amount and
                               contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                     government                            calculate unsecured claim.
                                                     contracts)
                                                                                           Total           Deduction       Unsecured
                                                                                           claim, if       for value       claim
                                                                                           partially       of
                                                                                           secured         collateral
                                                                                                           or setoff
14 Hydrite Chemical Co                               Judgment                                                                 $324,428.96
   PO Box 689227
   Chicago, IL 60695




15 Hi Bar Capital                                    Goods and/or                                                             $219,300.00
   1825 65th St                                      Services
   Brooklyn, NY 11204




16 Gulfstream Services, Inc.                         Goods and/or                                                             $218,295.40
   PO Box 734693                                     Services
   Dallas, TX 75373




17 The Avanza Capital                                Goods and/or                                                             $198,395.00
   Group, LLC                                        Services
   3794 Amboy Rd., Ste
   306
   Staten Island, NY 10308

18 Express 4x4 Truck                                 Goods and/or                                                             $196,454.79
   Rental                                            Services
   3235 Sunset Ln
   Hatboro, PA 19040



19 Slate Advance                                     Goods and/or                                                             $179,880.00
   15 America Ave., Ste                              Services
   303
   Lakewood, NJ 08701



20 Mr. Advance                                       Goods and/or                                                             $175,080.01
   35-12 19th Ave., Ste 3W                           Services
   Astoria, NY 11105




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 3
